Title: To Thomas Jefferson from Pierre Guide, 28 July 1791
From: Guide, Pierre
To: Jefferson, Thomas


Baltimore, 28 July 1791. Acknowledging TJ’s of the 21st stating that he had found the first case of wine and the raisins. He is very sorry that this gave TJ trouble and delay, but in consigning them he gave emphatic directions. He has received TJ’s note on the Baltimore collector of customs for “Douze gourdes.”—He has sent two shipments of tobacco to his brother at Nice under the American flag, which he hopes will succeed in strengthening relations between Sardinia and the United States.—He proposes to go next week to Philadelphia and will take the liberty of waiting on TJ.
